Citation Nr: 0029793	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Timeliness of the substantive appeal as to the issue of 
entitlement to an increased rating for diabetes mellitus with 
diabetic retinopathy and cataracts, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from April 1947 to April 
1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran contends, in substance, that he is entitled to an 
increased rating for diabetes mellitus with diabetic 
retinopathy and cataracts because he believes he is taking an 
excessive amount of medication for his diabetes.

It does not appear that a timely substantive appeal as to the 
May 1998 rating action, which denied an increased rating on 
this issue, was ever received.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (2000).  An appeal to the 
Board is initiated by filing a notice of disagreement (NOD).  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1999).  Then, after a statement of the case (SOC) is 
issued, the appeal is completed by filing a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (1999).

A substantive appeal can be set forth on a VA Form 9 
("Appeal to Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(2000).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2000).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In the present case, it does not appear that the veteran 
filed a timely substantive appeal with regard to the RO's May 
1998 decision as regards the denial of an increased rating 
for diabetes mellitus with diabetic retinopathy and 
cataracts.  The veteran was notified of this decision by 
letter dated June 29, 1998.  The veteran filed an NOD with 
the denial of the request for increase in November 1998, and 
an SOC on that issue was sent to him on January 29, 1999.  He 
was notified that the matter could not be prepared for 
appellate consideration unless he submitted a substantive 
appeal, or a request for an extension of time for filing a 
substantive appeal, within 60 days or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.

The Board notes that the one-year period did not expire until 
June 29, 1999, whereas the 60-day period expired on or about 
March 29, 1999.  Thus, the veteran was required to submit a 
substantive appeal, or a request for an extension of time for 
filing a substantive appeal, by June 29, 1999, the date the 
one-year period expired.  However, no further statements or 
submissions pertaining to the veteran's earlier effective 
date claim were thereafter received by VA within the 
remainder of the one-year period.  The next correspondence 
from the veteran concerning the increased rating claim was a 
VA Form 9 received by the RO on July 14, 1999, after the 
expiration of the one-year period.  

The Board notes that where the veteran's substantive appeal 
is found by the Board to be untimely, and the issue of 
timeliness has not yet been addressed by the RO, the proper 
course is for the Board to remand the matter to the RO to 
allow the veteran to submit evidence and argument on the 
question.  See, e.g., Marsh v. West, 11 Vet. App. 468 (1998).  
See also VAOPGCPREC 9-99 (1999).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should furnish the veteran a 
Supplemental Statement of the Case (SSOC) 
on the issue of the timeliness of the 
Substantive Appeal as to his claim of 
entitlement to an increased rating for 
diabetes mellitus with diabetic 
retinopathy and cataracts which was 
denied by the May 1998 rating decision.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


